Title: To Thomas Jefferson from Robert Mayo, 28 March 1821
From: Mayo, Robert
To: Jefferson, Thomas

Richmond
March 28th 1821I take the liberty of inclosing you a copy of the Rhyming Primer, & Spelling Book, with the view of procuring your concurrence with several other gentlemen in recommending them to the Commissioners of the Primary Schools of Virginia, should they meet your approbation.I am daily expecting a Stereotype edition from New York, in which great improvements have been made, by extending the tables of Spelling and correcting the few literal errors that have occured in this edition. I inclose you the original signitures of judge Marshall, Govr Randolph, and others, and would be greatly flattered if the list could be closed with your approbation.yrs very respectfullyR. Mayo